                Case: 21-10572        Doc: 35      Filed: 06/14/21       Page: 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In Re:                                         )
                                               )       Chapter 7
OLIVER AND OLIVIA                              )
CHILDREN APPAREL, INC.                         )       Case No. 21-10572-SAH
                                               )
                Debtor.                        )

      MOTION TO EXTEND TIME FOR FILING COMPLAINT TO DETERMINE
          DISCHARGEABILITY OF A DEBT AND BRIEF IN SUPPORT

                            NOTICE OF OPPORTUNITY FOR HEARING

              Your rights may be affected. You should read this document carefully
              and consult your attorney about your rights and the effect of this
              document. If you do not want the Court to sustain the objection, or you wish
              to have your views considered, you must file a written response to the
              objection with the Clerk of the United States Bankruptcy Court for the
              Western District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City,
              OK 73102 no later than 14 days from the date of filing of the objection. You
              should also serve a file-stamped copy of the response to the undersigned [and
              others who are required to be served] and file a certificate of service with the
              court. If no response is timely filed, the court may sustain the objection and
              strike the scheduled hearing without further notice.

   Chasity Frazier, Cheyenne Davis, Crystal Haney, Hunter Paige, Leah Vaughn, Mayra Ramirez,

Melissa Coy, Selene Castro, Shawna Jones, Tracy Snyder, Vanessa Perez, and Shanna Cater

(“Movants”) hereby ask this Court, pursuant to Fed. R. Bankr. P. 4007(c), to extend the time for

them to file a complaint to determine the dischargeability of debts owed by Jill Ford pursuant to

11 U.S.C. § 523. In support of this request for relief, Movants state:

   1. Debtors Jill and Trent Ford and Oliver and Olivia Children Apparel, Inc. (“OOCA”) filed

         for Chapter 7 bankruptcy on March 17, 2021.

   2. Debtor Jill Ford owns OOCA.

   3. Movants were employed by Debtor Ford at OOCA prior to the bankruptcy filing.



                                                   1
           Case: 21-10572        Doc: 35      Filed: 06/14/21      Page: 2 of 4




4. On or about Jan. 1, 2021, Movant Haney’s OOCA-sponsored health insurance was

   canceled without notice to and unbeknownst to her. However, Debtors continued to deduct

   health insurance premiums from Movant Haney’s paychecks.

5. On or about March 3, 2021, Debtors began failing to pay Movants’ scheduled paychecks.

   Debtors failed to pay Movants for paychecks due on March 3, 2021, March 10, 2021, and

   March 17, 2021.

6. Prior to filing bankruptcy, one or both Debtors incorporated the Printed Tees Shirt

   Company on or around Feb. 25, 2021. Certain equipment leases held by OOCA were

   transferred to Printed Tees. Further, Debtor Jill Ford’s relatives incorporated Buffalo Shirt

   Company on or around March 29, 2021. Buffalo Shirt Company will reportedly use the

   equipment transferred to Printed Tees by OOCA. Both businesses will provide

   merchandise similar to OOCA.

7. Citizens Bank of Edmond, MidFirst Bank, and the U.S. Trustee’s Office have filed motions

   for extensions and 2004 examinations.

8. The current nondischargeability deadline is June 14, 2021. Movants respectfully request

   additional time to properly analyze the facts, evidence, and law to determine whether a

   nondischargeability claim may be brought against Debtors Jill and Trent Ford under 11

   U.S.C. § 523(a)(2). Further, additional facts may be discovered during the 2004

   examinations.

9. Pursuant to Fed. R. Bankr. P. 4004(a), complaints objecting to discharge and/or the

   dischargeability of certain debt “shall be filed no later than 60 days after the first date set

   for the meeting of creditors under § 341(a).”




                                             2
               Case: 21-10572        Doc: 35        Filed: 06/14/21    Page: 3 of 4




   10. Fed. R. Bankr. P. 4004(b)(1) further provides the Court “may for cause extend the time to

       object to discharge.”

   11. Movants believe good cause exists to extend the Section 523(a) nondischargeability

       deadline.

   12. Accordingly, Movants respectfully request the deadline to object to Debtors’ discharge or

       the dischargeability of certain debt be extended for 60 days, or until Aug. 14, 2021.

       WHEREFORE, for the reasons set forth above, Movants respectfully request the Court

enter an Order extending the deadline for Movants to object to the Debtors’ discharge and/or

dischargeability of certain debts owed to Movants by 60 days, or until Aug. 13, 2021, and for all

other relief this Court deems just and equitable.

                                                        Respectfully submitted,

                                                        /s/ Conner L. Helms
                                                        Conner L. Helms, OBA No. 12115
                                                        Scott A. May, OBA No. 12115
                                                        HELMS LAW FIRM
                                                        One N.E. Second Street, Suite 202
                                                        Oklahoma City, OK 73104
                                                        Telephone: (405) 319-0700
                                                        Facsimile: (405) 319-9292
                                                        conner@helmslegal.com
                                                        scott@helmslegal.com
                                                        Attorneys for Chasity Frazier, Cheyenne
                                                        Davis, Crystal Haney, Hunter Paige, Leah
                                                        Vaughn, Mayra Ramirez, Melissa Coy,
                                                        Selene Castro, Shawna Jones, Tracy
                                                        Snyder, Vanessa Perez, and Shanna Cater




                                                    3
               Case: 21-10572       Doc: 35     Filed: 06/14/21      Page: 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of June, 2021, I electronically transmitted the above
and foregoing Motion to Extend Time for Filing Complaint to Determine Dischargeability of a
Debt and Brief in Support to the Clerk of the Court using the ECF System for filing and for
transmitting a Notice of Electronic Filing to the ECF Registered Participants in the above-
captioned proceeding.


                                                            /s/ Conner L. Helms
                                                            Conner L. Helms




                                                4
